Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments. 
3. Claims 8 and 19 have been cancelled.
4. No claim has been amended. 
5. Claims 1-7, 9-18 and 20 are re-numbered as claims 1- 18  are pending. 
            Allowable Subject Matter
6. Claims 1, 15 and 20 are allowed. The following is an examiner’s statement of reasons for allowance: Independent claims 1, 15, and 20 are allowed in view of the examiner’s amendment and for reasons argued by applicant in pages 7-9 of the Remarks, filed on September 14, 2021, and dependent claims 2-7, 9-14 and 16-18 depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.  
Yang (US pat. No 20200034528) prior art of record teaches determining, by the first monitor executing outside of the first  TEE that the first process is executing in the first TEE; making, by the first monitor, a determination that the first process is being denied resources necessary for execution of the first process; sending, by the first monitor, an indication indicating that the first process is being denied  resources necessary for execution of the first process.
The prior arts of record does not teach or suggest individually or in combination the limitation of amended independent claim 1 as similarly recited in independent claims 15 and 20:   
receiving, by a first monitor executing outside of a first trusted execution environment (TEE) information that identifies a plurality of processes, including a first process, each process executing in a corresponding TEE; receiving, by the first monitor, corresponding monitoring criteria for each respective process that identify criteria for determining whether the respective process is being denied resources necessary for execution of the respective process; 
             None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 
             Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
          Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSNEL JEUDY whose telephone number is (571)270-7476.  The examiner can normally be reached on M-F 10:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arani T Taghi can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

Date: 9/30/2021  

/JOSNEL JEUDY/ Primary Examiner, Art Unit 2438